DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 25 is rejected under 35 U.S.C. 101 (CRM). 
35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).

Claim 25 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  The specifications discloses – “processing circuitry 1000B may be a microprocessor carrying out computer instructions or may be an Application Specific Integrated Circuit. The computer instructions are stored on storage medium 1006 which maybe a magnetically readable medium, optically readable medium or solid state type circuitry. The storage medium 1006 may be integrated into the apparatus 1000A or may be separate to the apparatus 1000A and connected thereto using either a wired or wireless connection. The computer instructions may be embodied as computer software that contains computer readable code which, when loaded onto the processor circuitry 1000B, configures the processor circuitry 1000B to perform a method according to embodiments of the disclosure”, but are not stored on non-transitory computer readable storage medium and does not explicitly define the computer program product. But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   
However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15, 19-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg et al. (US Pub No. 20160212385 A1) in view of Haering et al. (US Pub No. 20080166015 A1). 

Regarding Claim 1,
Ginsberg discloses An apparatus for predicting whether an object moving across a surface will reach a target destination, the apparatus comprising circuitry configured to: (Ginsberg, [0020], discloses data processing device 120)

receive a first image and one or more subsequent second images from a camera; (Ginsberg, [0017], discloses a data processing device receives a plurality of digital images, each image including a ball, and identifies the position of the ball in each image. The data processing device also projects the trajectory of the ball based on the positions of the ball identified in the images; plurality of images are captured)

identify a location of an object on a surface in the first image; (Ginsberg, [0017], discloses a data processing device receives a plurality of digital images, each image including a ball, and identifies the position of the ball in each image. The data processing device also projects the trajectory of the ball based on the positions of the ball identified in the images; location of ball is identified in first image)

identify a location of the object on the surface in one or more of the second images; (Ginsberg, [0017], discloses a data processing device receives a plurality of digital images, each image including a ball, and identifies the position of the ball in each image. The data processing device also projects the trajectory of the ball based on the positions of the ball identified in the images; location of ball is identified in second image)

determine one or more motion characteristics of the object based on the location of the object in the first image and the location of the object in the one or more second images; (Ginsberg, [0023], [0035], Figure. 2, discloses of the sports advisory system configured for use by volleyball players 230. In the embodiment show, a recording device 110 (in this case, a camera) is positioned at the side of the court 240. The camera 110 captures video frames including the ball 250 after one of the players 230a serves. A data processing device 120 (in this case, a laptop computer) analyzes the video frames to predict the trajectory of the ball 250 and determine whether it will land within the court. If the ball 250 is going out, the computer 120 notifies a communication unit 130 (in this case, attached to an anklet) worn by the receiving player 230b, which vibrates. Thus, the receiving player 230b knows the sports advisory system predicts the ball 250 will land out and can elect not to touch it; methods of reducing the required calculation time are used. These include not analyzing locations that appear to correspond to balls that are not moving in the image (as mentioned in paragraph 0024), or not analyzing locations that appear to be substantially less likely to be actual balls than other locations. In one embodiment of this latter idea, the image analysis module 310 scans the image and estimates that there are certain locations where a high percentage (say 85%) of the surrounding pixels are ball colored. Other locations for which a lower percentage of the surrounding pixels are ball colored (say 75%) are then ignored. The percentage cutoff can be computed by: reducing a fixed percentage from the high percentage value; multiplying the high percentage value by a constant factor, or in a variety of other ways; location of ball is tracked on two frames its motion characteristics such as if it has moved or not by comparing its location in frames; if the location of ball is known of the ball in images then its motion characteristics such as motion vector or speed is also calculated)

generate a predicted path of the object across the surface based the motion characteristics of the object; (Ginsberg, [0023], [0035], Fig. 2, discloses the sports advisory system configured for use by volleyball players 230. In the embodiment show, a recording device 110 (in this case, a camera) is positioned at the side of the court 240. The camera 110 captures video frames including the ball 250 after one of the players 230a serves. A data processing device 120 (in this case, a laptop computer) analyzes the video frames to predict the trajectory of the ball 250 and determine whether it will land within the court. If the ball 250 is going out, the computer 120 notifies a communication unit 130 (in this case, attached to an anklet) worn by the receiving player 230b, which vibrates. Thus, the receiving player 230b knows the sports advisory system predicts the ball 250 will land out and can elect not to touch it; methods of reducing the required calculation time are used. These include not analyzing locations that appear to correspond to balls that are not moving in the image (as mentioned in paragraph 0024), or not analyzing locations that appear to be substantially less likely to be actual balls than other locations. In one embodiment of this latter idea, the image analysis module 310 scans the image and estimates that there are certain locations where a high percentage (say 85%) of the surrounding pixels are ball colored. Other locations for which a lower percentage of the surrounding pixels are ball colored (say 75%) are then ignored. The percentage cutoff can be computed by: reducing a fixed percentage from the high percentage value; multiplying the high percentage value by a constant factor, or in a variety of other ways; if ball is moving or not is determined by its location in two frames and movement of ball indicates motion characteristics) and 

generate a prediction of whether the object will reach the target destination based on the predicted path of the object and the location of the target destination, wherein the prediction is a likelihood of the object reaching the target destination.  (Ginsberg, [0023], Fig. 2, discloses the sports advisory system configured for use by volleyball players 230. In the embodiment show, a recording device 110 (in this case, a camera) is positioned at the side of the court 240. The camera 110 captures video frames including the ball 250 after one of the players 230a serves. A data processing device 120 (in this case, a laptop computer) analyzes the video frames to predict the trajectory of the ball 250 and determine whether it will land within the court. If the ball 250 is going out, the computer 120 notifies a communication unit 130 (in this case, attached to an anklet) worn by the receiving player 230b, which vibrates. Thus, the receiving player 230b knows the sports advisory system predicts the ball 250 will land out and can elect not to touch it; if the ball will reach court (destination) is determined by predicting its trajectory in frames)

Ginsberg does not explicitly disclose generate a predicted path of the object across the surface based on a model of the surface and the motion characteristics of the object; 
Haering discloses generate a predicted path of the object across the surface based on a model of the surface and the motion characteristics of the object;
(Haering, [0056], [0058], Fig. 2, discloses train entry/exit region maps (Block 203). Once again, the algorithm of FIG. 3 may be used to perform the map training. To do so, the instantiations of the initialization component (301), the extraction of target origin and destination information (308), and the target property model update component (310) may all be changed to suit this particular type of map training. Component 301 may operate on entry/exit map instances of the generic target property map objects. Component 308 may extract target scene entry and exit information from the target instance stream that enters the path builder (component 16 in FIG. 1). Component 309 may determine a set of entry and exit regions that represent a statistically significant number of trajectories. These regions are deemed to deserve representation and may be annotated with target statistics, such as, but not limited to, the region size and location, the percentage of targets in the scene that enter or exit through the region, etc. Component 310 may update the entry/exit region model to reflect changes to the shapes and/or target coverage of the entry/exit regions. This process may use information provided by a size map trained in Block 202 to decide whether adjacent entry or exit regions need to be merged. Entry regions that are close to each other may be merged into a single region if the targets that use them are large compared to the distance between them; [0058] Path models may be obtained and maintained using information from an existing surveillance system. However, to make path models useful, the path models must also be able to provide information to the system. Path models may allow prediction of a target's destination, given the target's location and its observed trajectory. For example, a target path in a path model for a hardware store may describe that targets leaving the power-tools department tend to stop at the department check-out. In another example, a target path in a path model may describe that targets traveling the path tend to reach the other end of the path within a specific time frame, e.g., two minutes)

Both Ginsberg and Haering are directed to tracking the trajectories of moving objects with captured images of the moving objects in scene. Ginsberg discloses the claimed invention except the use of surface topology model of the environment in order to predict if the object will reach destination or not. Haering teaches that it is known to estimate trajectory of moving object by processing captured images and combining the information with model of surface topology in order to improved object trajectory tracking when there are different types of environments including downhills, uphill, road, river. It would have been obvious to one having ordinary skill in the art at the time the invention was made to further enhance the prediction of destination of object by taking into consideration the surface topology, as taught by Hearing in order to improve the object trajectory prediction in events of sports where ball object travel at higher speed comparted to water or hill area. 

Regarding Claim 3, 
Furthermore, the combination of Ginsberg and Haering further discloses wherein the prediction is a Boolean indication as to whether the object will reach the target destination.  (Ginsberg, [0038], discloses the selection of the portion of the court visible in the image in (4) corresponds to a Boolean function labeling each known line on the court as true (visible in the image) or false (not visible in the image); Boolean function represents court status visible in image inferring if the ball reaches the court also indicated similarly). Additionally, the rational and motivation to combine the references Ginsberg and Haering as applied in rejection of claim 1 apply to this claim. 

Regarding Claim 4, 
Furthermore, the combination of Ginsberg and Haering further discloses wherein the predication includes a prediction of a future distance of the object from the target destination.  (Haering, [0056-0058], Fig. 2, discloses entry regions that are close to each other may be merged into a single region if the targets that use them are large compared to the distance between them. Otherwise, they may remain separate regions. The same approach may be used for exit regions. This enables maintaining separate paths even when the targets on them appear to be close to each other at a great distance from the camera. The projective transformation that controls image formation is the cause for the apparent close proximity of distant objects. One may use the ratio of target size over entry/exit region distance; Path models may be obtained and maintained using information from an existing surveillance system. However, to make path models useful, the path models must also be able to provide information to the system. Path models may allow prediction of a target's destination, given the target's location and its observed trajectory. For example, a target path in a path model for a hardware store may describe that targets leaving the power-tools department tend to stop at the department check-out. In another example, a target path in a path model may describe that targets traveling the path tend to reach the other end of the path within a specific time frame, e.g., two minutes; target distance is predicted by trajectory tracking of object in images). Additionally, the rational and motivation to combine the references Ginsberg and Haering as applied in rejection of claim 1 apply to this claim.

Regarding Claim 5, 
Furthermore, the combination of Ginsberg and Haering further discloses wherein the future distance of the object from the target destination is a minimum distance of the object from the target destination on the predicted path or a final distance of the object from the target destination.  (Haering, [0056-0058], Fig. 2, discloses Entry regions that are close to each other may be merged into a single region if the targets that use them are large compared to the distance between them. Otherwise, they may remain separate regions. The same approach may be used for exit regions. This enables maintaining separate paths even when the targets on them appear to be close to each other at a great distance from the camera. The projective transformation that controls image formation is the cause for the apparent close proximity of distant objects. One may use the ratio of target size over entry/exit region distance; Path models may be obtained and maintained using information from an existing surveillance system. However, to make path models useful, the path models must also be able to provide information to the system. Path models may allow prediction of a target's destination, given the target's location and its observed trajectory. For example, a target path in a path model for a hardware store may describe that targets leaving the power-tools department tend to stop at the department check-out. In another example, a target path in a path model may describe that targets traveling the path tend to reach the other end of the path within a specific time frame, e.g., two minutes; target distance is predicted by trajectory tracking of object in images). Additionally, the rational and motivation to combine the references Ginsberg and Haering as applied in rejection of claim 1 apply to this claim.

Regarding Claim 6, 
wherein the apparatus is further configured to predict that the object will reach the target destination when the predicted path of the ball intercepts the target destination.  (Ginsberg, [0023] FIG. 2 illustrates an embodiment of the sports advisory system configured for use by volleyball players 230. In the embodiment show, a recording device 110 (in this case, a camera) is positioned at the side of the court 240. The camera 110 captures video frames including the ball 250 after one of the players 230a serves. A data processing device 120 (in this case, a laptop computer) analyzes the video frames to predict the trajectory of the ball 250 and determine whether it will land within the court. If the ball 250 is going out, the computer 120 notifies a communication unit 130 (in this case, attached to an anklet) worn by the receiving player 230b, which vibrates. Thus, the receiving player 230b knows the sports advisory system predicts the ball 250 will land out and can elect not to touch it; when the ball is about to reach the court (ball intercept with target destination) prediction of ball reaching the court is made). Additionally, the rational and motivation to combine the references Ginsberg and Haering as applied in rejection of claim 1 apply to this claim.

Regarding Claim 7, 
Furthermore, the combination of Ginsberg and Haering further discloses wherein the model of the surface includes a model of the topology of the surface.  (Haering, [0056], Fig. 2, discloses then train entry/exit region maps (Block 203). Once again, the algorithm of Fig. 3 may be used to perform the map training. To do so, the instantiations of the initialization component (301), the extraction of target origin and destination information (308), and the target property model update component (310) may all be changed to suit this particular type of map training. Component 301 may operate on entry/exit map instances of the generic target property map objects. Component 308 may extract target scene entry and exit information from the target instance stream that enters the path builder (component 16 in FIG. 1). Component 309 may determine a set of entry and exit regions that represent a statistically significant number of trajectories. These regions are deemed to deserve representation and may be annotated with target statistics, such as, but not limited to, the region size and location, the percentage of targets in the scene that enter or exit through the region, etc. Component 310 may update the entry/exit region model to reflect changes to the shapes and/or target coverage of the entry/exit regions; entry exit maps of regions and its size and shapes (surface topologies) are determined for predicting if the object would reach the specific regions by processing series of images). Additionally, the rational and motivation to combine the references Ginsberg and Haering as applied in rejection of claim 1 apply to this claim.

Regarding Claim 8, 
Furthermore, the combination of Ginsberg and Haering further discloses wherein the motion characteristics of the object include at least one of a speed of the object across the surface, a direction of travel of the object across the surface, and/or an angular rotation of the object.  (Ginsberg, [0047], discloses second effect introduces an additional force into the calculations performed by the trajectory analysis module 330. In one embodiment, the trajectory analysis module 330 assumes the spin on the ball is constant and treats it as another variable to be used in fitting a trajectory to the observed data. It uses modified equations of motion that include a spin term, which is an additional acceleration vector orthogonal to both the spin vector and the direction of motion. The magnitude of this acceleration is a sport-dependent constant times the magnitude of the spin vector. For example, a tennis ball hit with topspin will dip down towards the court faster than a ball that is not spinning Thus, the trajectory analysis module 130 in some embodiments uses the observed amount of spin for a particular ball to compute the degree to which the ball will dip below the trajectory expected for a non-spinning tennis ball. This computation can be based on an analysis of a variety of balls with a variety of spins, thereby determining the quantitative impact that spin has on balls in flight generally. In one embodiment, comparisons of predicted and actual outcomes are used as feedback to improve the model used to account for spin in a given sport over time; motion characteristics such as speed or direction of object is determined). Additionally, the rational and motivation to combine the references Ginsberg and Haering as applied in rejection of claim 1 apply to this claim.

Regarding Claim 9, 
Furthermore, the combination of Ginsberg and Haering further discloses wherein the apparatus is further configured to receive one or more further images and updating the predicted path of the object as the object moves across the surface.  (Ginsberg, [0042], discloses two images are sufficient because only six independent data items (the two coordinates for each ball center and two apparent radii makes six data points) are required to uniquely determine the six variables that define the parabola. However, increasing the amount of data reduces the overall error, meaning more images are often required to make sufficiently accurate predictions; acquiring more images to predict trajectory of ball increases accuracy of prediction of if ball reaches destination). Additionally, the rational and motivation to combine the references Ginsberg and Haering as applied in rejection of claim 1 apply to this claim.

Regarding Claim 10, 
Furthermore, the combination of Ginsberg and Haering further wherein the apparatus is configured to receive the images from the camera in real time as the object moves across the surface.  (Ginsberg, Abstract, discloses sports advisory system identifies the position of a ball in a plurality of images. Based on the identified positions, a projected trajectory for the ball is determined in real time, and a prediction generated regarding a sporting outcome. A participant, such as a player, referee, or spectator, is provided with advisory information regarding the sporting outcome via a communication unit; real time images are acquired). Additionally, the rational and motivation to combine the references Ginsberg and Haering as applied in rejection of claim 1 apply to this claim.

Regarding Claim 11, 
Furthermore, the combination of Ginsberg and Haering further discloses wherein the object is a ball and the target destination is a hole in the surface, and the apparatus is further configured to predict whether the object will fall into the hole. (Ginsberg, [0023], Figure 2, Claim 11, discloses the sports advisory system configured for use by volleyball players 230. In the embodiment show, a recording device 110 (in this case, a camera) is positioned at the side of the court 240. The camera 110 captures video frames including the ball 250 after one of the players 230a serves. A data processing device 120 (in this case, a laptop computer) analyzes the video frames to predict the trajectory of the ball 250 and determine whether it will land within the court. If the ball 250 is going out, the computer 120 notifies a communication unit 130 (in this case, attached to an anklet) worn by the receiving player 230b, which vibrates. Thus, the receiving player 230b knows the sports advisory system predicts the ball 250 will land out and can elect not to touch it; wherein the ball is one of: a volleyball, a tennis ball, a basketball, a hockey puck, a shuttlecock, a football, a cricket ball, a golf ball, or a soccer ball; if the ball would reach its destination by processing location of ball in images and predicting its trajectory where the ball is one of single the golf balls and its destination is hole equivalent to court for other ball types). Additionally, the rational and motivation to combine the references Ginsberg and Haering as applied in rejection of claim 1 apply to this claim.
 
Regarding Claim 12, 
Furthermore, the combination of Ginsberg and Haering further discloses wherein the apparatus is configured to receive the images from a single camera.  (Ginsberg, [0023], Figure 2, discloses the sports advisory system configured for use by volleyball players 230. In the embodiment show, a recording device 110 (in this case, a camera) is positioned at the side of the court 240. The camera 110 captures video frames including the ball 250 after one of the players 230a serves. A data processing device 120 (in this case, a laptop computer) analyzes the video frames to predict the trajectory of the ball 250 and determine whether it will land within the court. If the ball 250 is going out, the computer 120 notifies a communication unit 130 (in this case, attached to an anklet) worn by the receiving player 230b, which vibrates. Thus, the receiving player 230b knows the sports advisory system predicts the ball 250 will land out and can elect not to touch it; single camera is disclosed to capture images of ball object). Additionally, the rational and motivation to combine the references Ginsberg and Haering as applied in rejection of claim 1 apply to this claim.

Regarding Claim13, 
Furthermore, the combination of Ginsberg and Haering further discloses wherein the apparatus is further configured to generate the predicted path using a physical model accounting for additional forces on the object. (Ginsberg, [0041], [0049], discloses trajectory analysis module 330 receives information about ball locations from two or more images and determines the trajectory of the ball. The trajectory analysis module 330 may work in 3D space or image space, with the 3D mapping module 320 later mapping the trajectory into 3D space as required. In one embodiment, the trajectory analysis module 330 calculates the trajectory of the ball assuming that the only force acting on it is gravity (i.e., ignoring factors such as ball spin, air resistance, and wind); the trajectory analysis module 330 accounts for other forces acting on the ball with modified equations of motion that include terms for each force. One of skill in the art will recognize techniques for modelling forces and accounting for them in the equations of motion; various forces are taken into account for predicting trajectory of ball object including gravity). Additionally, the rational and motivation to combine the references Ginsberg and Haering as applied in rejection of claim 1 apply to this claim.
 
Regarding Claim 14, 
Furthermore, the combination of Ginsberg and Haering further discloses wherein the additional forces include friction between the object and the surface and/or gravitational forces on the object.  (Ginsberg, [0041], [0049], [0041] The trajectory analysis module 330 receives information about ball locations from two or more images and determines the trajectory of the ball. The trajectory analysis module 330 may work in 3D space or image space, with the 3D mapping module 320 later mapping the trajectory into 3D space as required. In one embodiment, the trajectory analysis module 330 calculates the trajectory of the ball assuming that the only force acting on it is gravity (i.e., ignoring factors such as ball spin, air resistance, and wind).discloses the trajectory analysis module 330 accounts for other forces acting on the ball with modified equations of motion that include terms for each force. One of skill in the art will recognize techniques for modelling forces and accounting for them in the equations of motion; various forces are taken into account for predicting trajectory of ball object including gravity). Additionally, the rational and motivation to combine the references Ginsberg and Haering as applied in rejection of claim 1 apply to this claim.

Regarding Claim 15, 
Furthermore, the combination of Ginsberg and Haering further discloses wherein the apparatus is further configured to overlay at least one of the first image and/or one or more of the second images with a visual indication of the predicted path of the object.  (Ginsberg, [0032], discloses higher values of the function b(c,r) correspond to greater likelihoods that a ball is present at the corresponding location, c. In one embodiment, if multiple locations within the ball radius, r, have high likelihoods of being the location of a ball, the image analysis module 310 selects the one with the highest score. This prevents the image analysis module 310 from determining multiple overlapping balls exist where in fact only one is present; multiple locations of balls are tracked in sequence of images and overlaid and ones with high probability is selected). Additionally, the rational and motivation to combine the references Ginsberg and Haering as applied in rejection of claim 1 apply to this claim.

Regarding Claim 19, 
Furthermore, the combination of Ginsberg and Haering further discloses wherein the apparatus is further configured to identify the location of the object in the image using a model trained on previous images of the object.  (Haering, [0070], [0073], discloses gathering statistical data of target behavior on a path may provide a range of target properties on the path, for example, normal speed, size, width, and/or height of moving objects. In one application, law enforcement may use this information to determine the normal speed, size, width, and/or height of objects moving on e.g., footpaths, parking lots, roads, water channels, canals, lakes, ports, and/or airport taxiways/runways. The statistical information can be used further to determine deviations from normal object properties in subsequently observed targets; path models and target behavior across the surface of different paths are modeled and target moving across various paths are predicted). Additionally, the rational and motivation to combine the references Ginsberg and Haering as applied in rejection of claim 1 apply to this claim.

Regarding Claim 21, 
Furthermore, the combination of Ginsberg and Haering further discloses wherein the predicted path includes a range of paths which may be taken by the object across the surface. (Haering, [0066-0068], [0073], discloses information about interactions of targets on a path with scene elements, such as, e.g., buildings, roads, sidewalks, grass/lawn regions, and/or water regions, may help to determine, for example, how many (distinct) customers make use of an aisle-barcode reader, or how many vehicles actually stop at a four-way-stop intersection; information about deviations from normal target properties along a path due to time of day/week/year, location, target type, and/or traffic density, for instance, normal access pattern information, may help to determine suspicious building access; target paths are determined on previous paths and possible paths are recognized). Additionally, the rational and motivation to combine the references Ginsberg and Haering as applied in rejection of claim 1 apply to this claim.

Claim 25 recite computer program product with instructions corresponding to the apparatus elements recited in Claim 1. Therefore, the recited instructions of the computer program product Claim 25 are mapped to the proposed combination in the same manner as the corresponding elements of Claim 1 respectively. Additionally, the rationale and motivation to combine the Ginsberg and Haering references presented in rejection of Claim 1, apply to this claim.
Furthermore, the combination of Ginsberg and Haering further discloses A computer program product comprising instructions which, when the program is executed by a computer, cause the computer to carry out a method of predicting whether an object moving across a surface will reach a target destination. (Ginsberg, [0051], Fig. 5, discloses the storage device 508 is a non-transitory computer-readable storage medium such as a hard drive, compact disk read-only memory (CD-ROM), DVD, or a solid-state memory device. The memory 506 holds instructions and data used by the processor 502. The pointing device 514 is a mouse, track ball, or other type of pointing device, and is used in combination with the keyboard 510 to input data into the computer system 500. The graphics adapter 512 displays images and other information on the display 518. The network adapter 516 couples the computer system 500 to one or more computer networks, such as networks 140 and 150; storage to store computer instructions and processor to execute the computer instructions). 


Allowable Subject Matter
Claims 16, 17 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 16-18: Claim 16 recite limitations – “wherein the apparatus is further configured to generate the predicted path further includes using a model trained on the paths of previous objects across the surface”, in combination with features of independent claims are not explicitly cited by the prior art references. In particular, the combination of motion characteristics, surface topology and previous object trained on surface generated model to predict if the object will reach its destination are not disclosed. Therefore, claim 16 is objected as allowable subject matter. Claims 17 and 18 depend from claim 16. Therefore, claims 17 and 18 are similarly objected as allowable subject matter. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20200167936 A1
US 20190266735 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661